Title: From Benjamin Franklin to Thomas Livezey, 20 February 1768
From: Franklin, Benjamin
To: Livezey, Thomas


Sir:
London, Feb. 20, 1768.
I received of Captain Falconer your kind letter of Nov. 18, with a very welcome present of another Dozen of your wine. The former has been found excellent by many good judges, my Wine Merchant in particular was very desirous of knowing what quantity of it might be had and at what price, in which I could give him no satisfaction. I only said that as the grapes being uncultivated, were not very juicy, I apprehended so many of them must be required, and so much labour in gathering, and pressing them to produce a little wine, that the price could not be very low. I shall apply this parcel as I did the last towards winning the hearts of the Friends of our Country, and wellwishers to the Change of its Government. The Partizans of the present, may as you say flatter themselves that such Change will not take place, till the Proprietor’s death, but I imagine he hardly thinks so himself. Anxiety and uneasiness are painted on his brow and the woman who would like to see how he would look when dead, need only look at him while living. In that respect at least he appears to be a good Christian as one that dieth daily. With great regard, and many thanks for your kindness to me, I am, Sir, Your much obliged Friend and humble Servant
B. Franklin.
